08/14/2020
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT NASHVILLE
                                 Assigned on Briefs May 12, 2020

           CHRISTOPHER LEE WILLIAMS v. STATE OF TENNESSEE

                    Appeal from the Criminal Court for Davidson County
                    No. 2014-D-3138 Angelita Blackshear Dalton, Judge1
                           ___________________________________

                                 No. M2019-01195-CCA-R3-PC
                             ___________________________________

The Petitioner, Christopher Lee Williams, appeals the Davidson County Criminal Court’s
denial of his petition for post-conviction relief, seeking relief from his convictions of
aggravated kidnapping, reckless endangerment, and domestic assault, and resulting
effective ten-year sentence. On appeal, the Petitioner claims that he received the
ineffective assistance of trial counsel. Based upon the record and the parties’ briefs, we
affirm the judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and TIMOTHY L. EASTER, JJ., joined.

Jesse Pratt Lords, Nashville, Tennessee, for the appellant, Christopher Lee Williams.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Amy M. Hunter,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                                 OPINION

                                        I. Factual Background

        In the early morning hours of September 8, 2014, the Petitioner and his live-in
girlfriend got into an argument, and the Petitioner assaulted her. State v. Christopher Lee
Williams, No. M2016-00568-CCA-R3-CD, 2017 WL 1063480, at *1 (Tenn. Crim. App.
at Nashville, Mar. 21, 2017), perm. app. denied, (Tenn. July 18, 2017). After the assault,
the Petitioner repeatedly prevented the victim from leaving their apartment. Id. at *5. Later

       1
           Judge Dalton did not preside over the Petitioner’s trial or sentencing hearing.
that morning, the victim went to work to pick up her paycheck. See id. at *2. Upon seeing
the victim’s injuries, her manager encouraged her to go to a hospital. Id. The victim
ultimately agreed to go to a hospital, and two coworkers accompanied her to the emergency
room at Vanderbilt Hospital. See id. The victim spoke with several police officers at the
hospital, and someone photographed her injuries. Id. at *3.

       In December 2014, the Davidson County Grand Jury indicted the Petitioner for
aggravated assault by strangulation in count one, especially aggravated kidnapping in
which the victim suffered serious bodily injury in count two, and domestic assault causing
bodily injury in count three. The Petitioner went to trial in November 2015.

        At trial, the victim testified that during the assault, the Petitioner hit her head and
face. See id. at *1-2. She also testified that he pushed her head into the floor, which
prevented her from taking a full breath for three to five minutes. Id. at *2. Dr. Tom
Deering, a forensic pathologist from the Davidson County Medical Examiner’s Office,
testified that the State asked him to review the victim’s medical records. He described the
victim’s injuries “as a facial contusion, a minor closed head injury, a cervical neck strain,
a bruised coccyx, and a small eye hemorrhage.” Id. at *3. However, he said the records
did not show evidence of strangulation or fractures. Id.

       The Petitioner did not present any proof, and the jury convicted him of reckless
endangerment, a Class A misdemeanor, as a lesser-included offense of aggravated assault;
aggravated kidnapping, a Class B felony, as a lesser-included offense of especially
aggravated kidnapping; and domestic assault, a Class A misdemeanor, as charged in the
indictment. After a sentencing hearing, the trial court ordered that the Petitioner serve ten
years at one hundred percent release eligibility for aggravated kidnapping and concurrent
sentences of eleven months, twenty-nine days for reckless endangerment and domestic
assault for a total effective sentence of ten years in confinement.

       The Petitioner filed a direct appeal of his convictions, claiming that his dual
convictions of aggravated kidnapping resulting in bodily injury and domestic assault based
on bodily injury were improper and that the trial court failed to consider his voluntary
release of the victim as a mitigating factor during sentencing. See id. at *3, 5. This court
affirmed the Petitioner’s convictions and effective ten-year sentence. See id. at *6-7.

       After our supreme court denied the Petitioner’s application for permission to appeal,
he filed a timely pro se petition for post-conviction relief, claiming that he received the
ineffective assistance of trial counsel. The post-conviction court appointed counsel, and
counsel filed an amended petition, claiming that trial counsel was ineffective because trial
counsel failed to meet with the Petitioner and keep him informed about the evidence against
him, failed to provide him with discovery, failed to review discovery with him, failed to
                                             -2-
discuss pretrial motions with him, and failed to review the State’s notice of enhanced
punishment with him. The amended petition also alleged ineffective assistance because
trial counsel failed to subpoena the Vanderbilt doctor who treated the victim and because
trial counsel allowed Dr. Deering to testify about the Vanderbilt doctor’s report.

       At the evidentiary hearing, the Petitioner testified that trial counsel was appointed
to represent him and that they only met when the Petitioner appeared in court. They did
not discuss the Petitioner’s case, the Petitioner never received discovery, and trial counsel
never reviewed the State’s evidence with the Petitioner. They also never discussed trial
strategy or trial counsel’s preparation for trial. Trial counsel was the Petitioner’s second
attorney because the Petitioner “dismissed the previous attorney for the same reason.”

        The Petitioner testified that he sent “countless” letters to trial counsel, asking him
to file motions such as a motion for a speedy trial. However, the Petitioner never received
any letters from trial counsel. Trial counsel did not review the State’s notice of enhanced
punishment with the Petitioner, and the Petitioner did not even know the State had filed the
notice. The Petitioner wanted to testify at trial, but trial counsel claimed that the Petitioner
“didn’t have to because the evidence that was against the claims was overwhelming.” The
Petitioner wanted to testify anyway, but trial counsel told the Petitioner that he was not
going to call the Petitioner to the stand. The Petitioner did not have any input as to trial
strategy. He said that he tried to give trial counsel some ideas to argue but that trial counsel
“ignored it.” The Petitioner acknowledged that if trial counsel had communicated with
him, he would have been able to assist trial counsel with his defense.

        On cross-examination, the Petitioner testified that he also wanted trial counsel to
file a motion to suppress pictures of the victim’s injuries. He acknowledged that the trial
court advised him of his right to testify and that he told the trial court he did not want to
testify. He said, though, that trial counsel “instructed” him not to testify and that he did
what trial counsel said because he thought trial counsel “would present the case like it was
supposed to be.”

        Trial counsel testified for the State that he was appointed to represent the Petitioner
after the Petitioner’s first attorney was relieved from the case. Trial counsel said that he
thought he was appointed about one month before the Petitioner went to trial; therefore, he
was “on a very tight course in preparing.” Trial counsel “brought in” one of his law
partners to help him with the case, and they were prepared for trial because they “made
time” for trial preparation. Trial counsel said that he and his law partner “spent consecutive
days with little to no sleep preparing for the trial” and that their strategy “hinged on a case
that I think [had] just come out of the Court of Appeals, State v. Crawford, I believe.” Trial
counsel said his law partner “worked on that issue in conjunction with . . . the attorney who
argued the case that we relied upon.”
                                             -3-
       Trial counsel testified that by the time he got involved in the Petitioner’s case, the
State already had turned over discovery materials to the defense. When trial counsel first
met with the Petitioner, the Petitioner had a copy of discovery. Trial counsel said the
Petitioner brought the discovery materials to every court appearance “because he would
have it rolled up in his hand.” Trial counsel and the Petitioner discussed discovery each
time they met. The Petitioner claimed the victim was lying and “absolutely had a very
good understanding of the facts in evidence that the State had against him.”

        Trial counsel testified that he prepared witnesses for direct and cross-examination
testimony. Trial counsel negotiated with the State about a plea, and the State offered for
the Petitioner to plead guilty in exchange for a sentence of six years and one month to serve
in confinement. However, the Petitioner rejected the offer. Trial counsel said that the
Petitioner wanted to go to trial and that the Petitioner was “very confident that he could get
this case beat.” Trial counsel stated that he did not remember the Petitioner asking him to
file a motion to suppress photographs of the victim’s injuries and that he did not know of
a basis for suppressing the photographs. Trial counsel said he did not subpoena the
Vanderbilt doctor who signed the victim’s medical records because the doctor had “just
[overseen] a medical student’s examination [of the victim]” and did not have any
independent knowledge about the victim’s case. Moreover, trial counsel did not want the
doctor to testify because “it was clear from the medical records that they believed she was
strangled . . . [and] abused.” Instead, trial counsel allowed Dr. Deering, “who was
completely neutral,” to read the victim’s medical records into evidence.

         Trial counsel testified that the victim made statements at the Petitioner’s preliminary
hearing that contradicted what she told doctors, what she told the police, and what she said
at trial. Therefore, trial counsel used her preliminary hearing testimony to cross-examine
her. Trial counsel said that he paid for the preliminary hearing transcript “out of [his] own
pocket” because he did not have time to get court approval for the transcript.

       At the conclusion of trial counsel’s direct testimony, the State asked if there was
anything else he wanted the post-conviction court to know about his work on the
Petitioner’s case. Trial counsel said he thought the State “overcharge[ed]” the Petitioner
based on the facts. He also stated that he was a “newer” attorney who had been practicing
only three years at the time of the Petitioner’s trial and that he had “wanted to do an
extremely good job” for the trial court. He said that he went “out of [his] way” to get other
attorneys to help him with the Petitioner’s case for free, that he “paid out of pocket,” that
he “sacrificed time” with his family, and that he slept at his office to prepare for the
Petitioner’s trial.



                                             -4-
        On cross-examination, trial counsel acknowledged that he thought he had only four
weeks to prepare for trial. At that point, the post-conviction court noted that trial counsel
was appointed to represent the Petitioner in April 2015 and that the Petitioner went to trial
in August 2015. Trial counsel clarified that he had four months, not four weeks, to prepare.
Trial counsel acknowledged that he could have argued in a motion to suppress that the
photographs of the victim’s injuries were more prejudicial than probative. He said, though,
that he did not think such an argument would have been successful because the photographs
were “very necessary” for the State’s case. The Petitioner thought this case was “just a
simple assault.” Trial counsel said that he reviewed discovery with the Petitioner, that
“there was a small window in which [their] conversations were productive,” and that the
Petitioner “was very knowledgeable about the case and the charges.”

        The post-conviction court filed a written order denying the petition for post-
conviction relief. In the order, the post-conviction court accredited trial counsel’s
testimony that he met with the Petitioner in court, that the Petitioner brought discovery
materials with him to every meeting, and that the Petitioner was very knowledgeable about
the case. The post-conviction court also accredited trial counsel’s testimony that he did
not think a motion to suppress the victim’s photographs would have been successful. The
post-conviction court concluded that, in any event, the Petitioner failed to show that a
motion to suppress would have been granted. Finally, the post-conviction court accredited
trial counsel’s testimony that he did not subpoena the Vanderbilt doctor who treated the
victim because the doctor did not have any independent recollection of treating her and
trial counsel’s testimony that he strategically decided not to call the doctor so that the
doctor could not testify that the victim had been abused.

                                       II. Analysis

        The Petitioner claims that he received the ineffective assistance of counsel because
trial counsel failed to communicate adequately with him. Specifically, the Petitioner
contends that trial counsel failed to meet with him and discuss the case against him, did not
allow him to participate in his own defense, did not provide him with a copy of discovery,
did not allow him to assist in preparing for trial, and never discussed a trial strategy with
him. The State argues that the post-conviction court properly denied relief. We agree with
the State.

       To be successful in a claim for post-conviction relief, a petitioner must prove the
factual allegations contained in the post-conviction petition by clear and convincing
evidence. See Tenn. Code Ann. § 40-30-110(f). “‘Clear and convincing evidence means
evidence in which there is no serious or substantial doubt about the correctness of the
conclusions drawn from the evidence.’” State v. Holder, 15 S.W.3d 905, 911 (Tenn. Crim.
App. 1999) (quoting Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 n.3 (Tenn. 1992)).
                                            -5-
Issues regarding the credibility of witnesses, the weight and value to be accorded their
testimony, and the factual questions raised by the evidence adduced at trial are to be
resolved by the post-conviction court as the trier of fact. See Henley v. State, 960 S.W.2d
572, 579 (Tenn. 1997). Therefore, the post-conviction court’s findings of fact are entitled
to substantial deference on appeal unless the evidence preponderates against those findings.
See Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001).

       A claim of ineffective assistance of counsel is a mixed question of law and fact. See
State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). We will review the post-conviction
court’s findings of fact de novo with a presumption that those findings are correct. See
Fields, 40 S.W.3d at 458. However, we will review the post-conviction court’s conclusions
of law purely de novo. Id.

        When a petitioner seeks post-conviction relief on the basis of ineffective assistance
of counsel, “the petitioner bears the burden of proving both that counsel’s performance was
deficient and that the deficiency prejudiced the defense.” Goad v. State, 938 S.W.2d 363,
369 (Tenn. 1996) (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)). To
establish deficient performance, the petitioner must show that counsel’s performance was
below “the range of competence demanded of attorneys in criminal cases.” Baxter v. Rose,
523 S.W.2d 930, 936 (Tenn. 1975). To establish prejudice, the petitioner must show that
“there is a reasonable probability that, but for counsel’s unprofessional errors, the result of
the proceeding would have been different. A reasonable probability is a probability
sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694. Further,

       [b]ecause a petitioner must establish both prongs of the test, a failure to prove
       either deficiency or prejudice provides a sufficient basis to deny relief on the
       ineffective assistance claim. Indeed, a court need not address the
       components in any particular order or even address both if the [petitioner]
       makes an insufficient showing of one component.

Goad, 938 S.W.2d at 370 (citing Strickland, 466 U.S. at 697). Moreover, in the context of
a guilty plea, “the petitioner must show ‘prejudice’ by demonstrating that, but for counsel’s
errors, he would not have pleaded guilty but would have insisted upon going to trial.”
Hicks v. State, 983 S.W.2d 240, 246 (Tenn. Crim. App. 1998); see also Hill v. Lockhart,
474 U.S. 52, 59 (1985).

       Turning to the instant case, the post-conviction court accredited trial counsel’s
testimony that he met with the Petitioner when the Petitioner came to court, that the
Petitioner had a copy of the discovery materials at every meeting, and that the Petitioner
was knowledgeable about his case. Although the Petitioner contends that trial counsel did
not discuss a trial strategy with him, the Petitioner has not suggested what strategy trial
                                             -6-
counsel should have used to change the outcome of his case. Accordingly, we agree with
the post-conviction court that the Petitioner has failed to demonstrate that trial counsel was
deficient or that the Petitioner was prejudiced by any deficiency.

                                      III. Conclusion

      Based upon the record and the parties’ briefs, we affirm the judgment of the post-
conviction court.



                                                  _________________________________
                                                  NORMA MCGEE OGLE, JUDGE




                                            -7-